DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of March 15, 2022. The rejections are stated below. Claims 1-21 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.

Response to Amendment/Arguments
3. 	Applicant’s amendment and are arguments concerning 35 U.S.C. 102 have been but are moot in view of new grounds of rejection. Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive. According to Applicant’s specification, the invention is directed towards enabling a user to allocate assets from a first account to a second account (0006).  Allocation of assets from a first account to a second account does not improve the technology but improves business which by definition renders the claim non-statutory.  Allocation of assets from a first account to a second account does is not limited to technology and does not solve a technical problem similar to other decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a method of organizing human activity in which computers are used as a generic implementation conduit. The current claims do not offer a similar improvement.   Examiner notes that the improvements discussed here are simply to monitoring and manage assets and does not result in any computer functionality or technical/technological improvement. The additional elements of a first local balance datastore concerning a first trading platform and a second local balance datastore concerning at least  a second trading platform does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of document validation which corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The fact that the validating is done using a first local balance datastore concerning a first trading platform and a second local balance datastore concerning at least  a second trading platform (analysis is done by computer) is mere use of a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea of monitoring and manage assets and does not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
4.	Applicant’s arguments concerning 35 U.S.C. 112(a) have been considered but are not persuasive.  Applicant argues on page 17 “Applicant respectfully submits that, based on common knowledge in the art, and the description in the specification, a person of ordinary skill would understand what the foregoing limitations would comprise, and how the invention was intended to function”. Examiner respectfully disagrees with Applicant’s arguments.  Applicant’s specification does not disclose “effectuating a first trading platform and a second trading platform”.  Applicant’s specification discloses in paragraph 0070 “When effectuating 254 the clearing of matched order 132, trading platform process 10 may send 258 one or more messages to the Value Unit Repository (e.g., value unit repository 112) to effectuate transferring 256 assets between the first custodial account associated with first party 114 and the second custodial account associated with second party 116”. The first and second trading platforms are not effectuating.  Trading platform process 10 may then effectuate 254 the clearing of matched order 132, which may include transferring 256 assets between a first custodial account associated with first party 114 and a second custodial account associated with second party 116 (0067).  Trading platform is a software system used to trade securities.  Applicant’s specification does not disclose “effectuating a trading platform and a second trading platform” as disclosed in claim 1. 


	



Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	 Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of effectuating a trade without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
Claim 1 recites a ……… method, executed on a………….a ….. method comprising:
effectuating a first ………. and a second ….. …..;
maintaining a first ……. …… concerning a first …. ……;
maintaining at least a second ….. …… concerning at least the second ….. …..; 
monitoring one or more of the first … and the …to determine that one or more of the … and the … has been restarted after a shutdown; 
receiving current balance information from a Value Unit Repository (VUR) concerning trading account balances associated with one or more of the … and the …; 
updating one or more of the first local balance … and the second local balance … based upon the current balance information;
enabling a user to allocate assets between a first user account defined within the first …….…….….  for effectuating trades on the first ….. ……. and at least a second user account defined within the at least a second …… …… for effectuating trades on the second ….. ……; matching the one or more unmatched orders to execute one or more trades
of the bearer financial assets between a first market participant and a second market participant, wherein matching the one or more unmatched orders defines a batch of matched orders; and
effectuating a …… …… in response to effectuating the first ….. and the second …... wherein the ….. ….. settles one
or more trading accounts within one or more of a first … (….)
and a second ….. (….), clears the one or more trades, collects
and maintains one or more margin monies, regulates delivery of one or more bought or sold instruments, and reports data concerning the one or more trades, wherein the clearing platform is configured to effectuate clearing the batch of matched
orders including:
performing a netting operation to determine a net asset amount for
each of the plurality of parties, and transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties. These limitations describe an abstract idea of effectuating a trade and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions including business relations). The claim also recites a first local balance datastore concerning a first trading platform and a second local balance datastore concerning at least  a second trading platform, which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., a first local balance datastore concerning a first trading platform and a second local balance datastore concerning at least  a second trading platform are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
The limitations of claim 2-3, 4, 6-7 further define the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 3, 5, further defines the abstract idea.
Claims 8-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claims 1-20, the Applicant recites a computer readable medium.  However, the Examiner asserts that he is obliged to give such claims their broadest reasonable interpretation consistent with the specification (see In re Zletz, 893 F.2d 319, Fed. Cir. 1989).  In doing so, the Examiner further asserts that said claims encompass transitory embodiments, namely propagating signals, carrier waves, and the like, and are therefore not directed to statutory subject matter.  When a broadest reasonable interpretation of a claim encompasses such transitory embodiments, the claim must be rejected under 35 U.S.C. § 101 (see In re Nuijten, 500 F.3d 1346, 1356-57, Fed. Cir. 2007).  In the interest of compact prosecution, the Applicant may avoid such rejection under 35 U.S.C. § 101 by properly adding the term “non-transitory” to the claim.   It’s not clear whether Applicant is claiming the non-transitory computer readable medium, or claiming the computer program.  If Applicant’s claim is directed to a non transitory computer readable medium, then the claim needs to be amended to positively recite the non transitory computer readable medium.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112
7.	Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

8.	Claims 1, 8, and 15 each recite “effectuating a first trading platform and a second trading platform…” However, the specification does not provide details on what the limitation, comprises. In other words, steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Dependent claims 2-7, 9-14, and 16-21 do not remedy the deficiency of the independent claims and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).

9.	Claims 1, 8, and 15 each recite “effectuating a clearing platform in response to effectuating the first trading platform and the second trading platform…” However, the specification does not provide details on what the limitation, comprises. In other words, steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Dependent claims 2-7, 9-14, and 16-21 do not remedy the deficiency of the independent claims and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).

10.	Claims 1, 8, and 15 each recite “enabling a user to allocate assets between a first user account defined within the first local balance datastore for effectuating trades on the first trading platform and at least a second user account defined within the at least a second local balance datastore for effectuating trades on the second trading platform…” However, the specification does not provide details on what the limitation, “enabling” comprises. In other words, steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Dependent claims 2-7, 9-14, and 16-21 do not remedy the deficiency of the independent claims and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).



Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Skala et al. [US Patent No. 10,354,325 B1] in view of Wan et al. [US Pub No. 2018/0096342 A1] and further in view of  Wilkins et al. [US Pub No. 2016/0350749 A1].

13.	Regarding claims 1, 8, and 15, Skala discloses a computer-implemented method, executed on a computing device and configured to effectuate a trading platform, the computer-implemented method comprising:

maintaining a first local balance datastore concerning the first trading platform (Col 25 lines 25-30);
maintaining at least a second local balance datastore concerning at least the second trading platform (Col. 8 lines 12-26); and
enabling a user to allocate assets between a first user account defined within the first local balance datastore for effectuating trades on the first trading platform and at least a second user account defined within the at least a second local balance datastore for effectuating trades on the second trading platform (Col. 8 lines 26-54). 
Skala does not disclose however Wan teaches monitoring one or more of the first trading platform and the second trading platform to determine that one or more of the first trading platform and the second trading platform has been restarted after a shutdown (Wan 0057, 0070, 0073-0074, 0079).  
Skala does not disclose however Wan teaches receiving current balance information from a Value Unit Repository (VUR) concerning trading account balances associated with one or more of the first trading platform and the second trading platform (Wan 0057, 0070, 0073-0074, 0079).  
Skala does not disclose however Wan teaches updating one or more of the first local balance datastore and the second local balance datastore based upon the current balance information (Wan 0057, 0070, 0073-0074, 0079).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Skala to include the teachings of Wan.  The rationale to combine the teachings would be an offline trade notification function and a notification method that can conduct offline trade notification.
Skala does not disclose however Wilkins teaches effectuating a first trading platform and a second trading platform (0017).
Skala does not disclose however Wilkins teaches receiving one or more unmatched orders for bearer financial assets concerning a plurality of parties on one or more of the first trading platform and the second trading platform (0029);
Skala does not disclose however Wilkins teaches matching the one or more unmatched orders to execute one or more trades of the bearer financial assets between a first market participant and a second market participant, wherein matching the one or more unmatched orders defines a batch of matched orders (0029);
Skala does not disclose however Wilkins teaches effectuating a clearing platform in response to effectuating the first trading platform and the second trading platform, wherein the clearing platform settles one or more trading accounts within one or more of a first Value Unit Repository (VUR)and a second Value Unit Repository (VUR), clears the one or more trades, collects and maintains one or more margin monies, regulates delivery of one or more bought or sold instruments, and reports data concerning the one or more trades (0029), wherein
Skala does not disclose however Wilkins teaches the clearing platform is configured to effectuate clearing the batch of matched orders including:
performing a netting operation to determine a net asset amount for each of the plurality of parties (0029), and
transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties (0029).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Skala to include the teachings of Wilkins.  The rationale to combine the teachings would be in obscuring intent in transactions using distributed and cryptographic ("crypto") techniques. 

14.	Regarding claims 2, 9, and 16, Skala discloses wherein the first local balance datastore is maintained with balance information received from the first Value Unit Repository (VUR) (Col. 53 lines 29-35).

15.	Regarding claims 3, 10, and 17, Skala discloses wherein the Value Unit Repository (VUR) includes one or more of:
a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer (Col. 53 lines 29-35).

16.	Regarding claims 4, 11, and 18, Skala discloses wherein the at least a second local balance datastore is maintained with balance information received from the second Value Unit Repository (VUR) (Col. 53 lines 29-35).

17.	Regarding claims 5, 12, and 19, Skala discloses wherein the second Value Unit Repository (VUR) includes one or more of:
a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer (Col. 53 lines 29-35).

18.	Regarding claims 6, 13, and 20, Skala discloses wherein one or more of the first trading platform and the second trading platform includes one or more of:
an Electronic Communications Network (ECN); and an Over-The-Counter (OTC) platform (Col. 9 lines 5-12).

19.	Regarding claims 7, 14, and 21, Skala discloses wherein enabling a user to allocate assets between a first user account defined within the first local balance datastore and at least a second user account defined within the at least a second local balance datastore includes one or more of:
enabling the user to move assets into / out of the first user account defined within the first local balance datastore (Col. 8 lines 1-12, Col. 25 lines 25-30);
enabling the user to move assets into / out of the at least a second user account defined within the at least a second local balance datastore (Col. 8 lines 12-26); and
enabling the user to move assets between the first user account defined within the first local balance datastore and the at least a second user account defined within the at least a second local balance datastore (Col. 8 lines 26-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692